         Case 1:17-cv-02041-RJL Document 71 Filed 11/15/19 Page 1 of 3


                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



MIKHAIL FRIDMAN, PETR AVEN, and
GERMAN KHAN

                             Plaintiffs,

                      v.                                   Case: 1:17-cv-02041 (RJL)

BEAN LLC a/k/a FUSION GPS, and
GLENN SIMPSON,

                             Defendants.


                     NOTICE OF WITHDRAWAL OF APPEARANCE
       Pursuant to Local Civil Rule 83.6(b), undersigned counsel for Bean LLC and Glenn

Simpson, Rachel F. Cotton, hereby withdraws her appearance as counsel of record in this case.

Bean LLC and Glenn Simpson consent to this withdrawal, as confirmed by their signatures

below. As the docket reflects, other counsel has previously entered an appearance in this case on

behalf of Bean LLC and Glenn Simpson.

Dated: #')%&$%( !", 2019                    Respectfully submitted,




                                            /s/ Rachel F. Cotton
                                            Rachel F. Cotton (D.C. Bar No. 997132)
                                            ZUCKERMAN SPAEDER LLP
                                            1800 M Street, NW, Suite 1000
                                            Washington, DC 20036
                                            Tel: (202) 778-1800
                                            Fax: (202) 822-8106
                                            rcotton@zuckerman.com

                                            Counsel for Defendants



                                                1
Case 1:17-cv-02041-RJL Document 71 Filed 11/15/19 Page 2 of 3
         Case 1:17-cv-02041-RJL Document 71 Filed 11/15/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 1", 2019, the foregoing Notice of Withdrawal

of Appearance was filed with the Court’s CM/ECF Service, and thereby provided to the

following counsel of record:



Joshua A. Levy
Rachel M. Clattenburg
CUNNINGHAM LEVY MUSE LLP
1401 K Street, NW
Suite 600
Washington, DC 20005
Tel: (202) 261-6564
jal@cunninghamlevy.com
rmc@cunninghamlevy.com

Alan S. Lewis, Esquire
CARTER LEDYARD & MILBURN LLP
2 Wall Street
New York, NY 10005
Tel: (212) 238-8647
Lewis@clm.com

Kim Hoyt Sperduto, Esquire
SPERDUTO THOMPSON PLC
1133 Twentieth Street, NW
Second Floor
Washington, D.C. 20036
Tel: (202) 408-8900
ksperduto@sperdutothompson.com




                                          /s/ Rachel F. Cotton
                                          Rachel F. Cotton
